SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

884
CA 13-00149
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


LOUISE KROLIKOWSKI, PLAINTIFF-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

ALLAN KROLIKOWSKI, DEFENDANT-APPELLANT.


BENNETT, DIFILIPPO & KURTZHALTS, LLP, EAST AURORA (JOEL R. KURTZHALTS
OF COUNSEL), FOR DEFENDANT-APPELLANT.

PALMER, MURPHY & TRIPI, BUFFALO (THOMAS A. PALMER OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Janice
M. Rosa, J.), entered April 17, 2012 in a divorce action. The
judgment, among other things, directed plaintiff to pay maintenance to
defendant.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by increasing the duration of
maintenance from five years to nine years and as modified the judgment
is affirmed without costs.

     Memorandum: Defendant husband appeals from a judgment that,
among other things, ordered plaintiff wife to pay defendant
maintenance of $200 per week for five years, ordered plaintiff to pay
defendant $40,800.75 for his interest in the marital residence, and
distributed other marital assets. We reject defendant’s contention
that Supreme Court abused its discretion in awarding him only $200 per
week in maintenance, and that the award of maintenance should be
substantially increased (see Mayle v Mayle, 299 AD2d 869, 869).
“[T]he amount and duration of maintenance are matters committed to the
sound discretion of the trial court” (Reed v Reed, 55 AD3d 1249, 1251
[internal quotation marks omitted]). Here, the record establishes
that the court properly considered defendant’s “reasonable needs and
predivorce standard of living in the context of the other enumerated
statutory factors” in Domestic Relations Law § 236 (B) (6) (a) (Hartog
v Hartog, 85 NY2d 36, 52; see Frost v Frost, 49 AD3d 1150, 1151). We
conclude, however, that the court abused its discretion with respect
to the duration of maintenance, and we therefore modify the judgment
by increasing the duration of maintenance from five years to nine
years (see generally Reed, 55 AD3d at 1251).

     Contrary to defendant’s further contention, the court properly
exercised its broad discretion in making an equitable distribution of
                                 -2-                           884
                                                         CA 13-00149

the marital property (see Martinson v Martinson, 32 AD3d 1276, 1277;
Bossard v Bossard, 199 AD2d 971, 971), upon considering the requisite
statutory factors (see generally Domestic Relations Law § 236 [B] [5]
[d]). In particular, the court properly considered the fact that
plaintiff used separate property received from the estates of her
father and uncle to pay off indebtedness on the marital residence (see
Midy v Midy, 45 AD3d 543, 544-545). We conclude that defendant’s
remaining contentions, concerning the equitable distribution of the
value of an investment account, plaintiff’s summer paychecks, and the
parties’ vehicles, are without merit.




Entered:   October 4, 2013                     Frances E. Cafarell
                                               Clerk of the Court